The opinion of the court was delivered, January 9th 1872, by
Agnew, J.
This mongrel proceeding cannot be supported. The original petition, No. 8, June Sessions 1868, was a proceeding to change the location of so much of a road running westwardly from the Dunham road as lay between the Dunham road and a point westwardly about one hundred rods from the Dunham *25road, where the road to he changed turns and takes a north-westerly direction. On the 16th of February 1869, the report of the viewers laying out a new road in a single straight line, at a bearing of 77J degrees, 1987 feet, was approved n, and the width ordered to be 50 feet. The final confirmation took place on the 23d of April 1869. At the next term, on the 21st of June, a new petition was presented, setting forth that the road leading from the Dunham road in a north-westerly direction, for the distance of about 110 rods, was inconvenient, useless and burdensome, as then laid out. The road thus asked to be altered as inconvenient, useless and burdensome, had not in fact been opened, no opening order having issued on the former report as finally confirmed. As an original proceeding to change and vacate, which the second petition clearly was, it was without authority and irregular; the new road, as laid out by the former viewers, not being opened either in whole or in part, according to the 18th section of the Act of 12th June 1836, or the 1st section of the Act of 3d May 1855, Purd. Dig. 873, pi. 24-26. The proper proceeding was not a petition to change and vacate, as inconvenient, useless and burdensome; but a petition to review, upon which the viewers could have laid out and returned another route, thus leaving the court at liberty to adopt the report of the viewers, or that of the reviewers, as it might seem best to them. This is thé only mode of making a change from the route of the original view before the road is opened in whole or in part; and must be applied for at or before the next term, after the report is made upon the first view: Section 25, Act 13th June 1836. But fit . is said the second petition was signed by a majority of the petitioners for the first view. That, however, cannot save the proceeding, for the viewers here, instead of reporting simply that the road laid out by the first viewers should be annulled and vacated, laid out and reported another route. This they could not do, for the only object in the proceeding under the 19th section of the Act of 1836, by a majority of the petitioners is to enable them, before the road is opened, to undo what they had done. As remarked in the Road in Augusta Township, 5 Harris 74, when this proceeding is instituted, and a report made adverse to the proposed road, its effect is to reverse all that had been done; for the object is to permit those who initiated the movement to undo what they aver was mistakenly done at their instance, leaving others the privilege of reviewing the project as original petitioners. When carefully examined, the case in the Road in Augusta Township will be found to rule this.
The proceedings under the petition at No. 11, June Sessions 1869, are therefore reversed, and are hereby ordered to be quashed at the costs of the petitioners, leaving the proceeding at No. 8, June Sessions 1868, to stand as finally confirmed by the Court of Quarter Sessions.